Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected elected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 September 2020.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Interpretation
The term “nanoparticle” is interpreted to mean particles with at least one characteristic dimension within the range of 10-100 nm (0.01 microns to 0.1 microns, which overlap with Applicant’s described range of 0.01 to 100 microns, excluding microparticles). While Applicant’s specification defines the term “microparticle,” it does not define the term “nanoparticle.” Therefore, a standard definition is applied. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “wherein the spherical microparticles have an average particle size of between about 0.1 microns and about 50 microns.” There is insufficient antecedent basis for this limitation in the claim. Moreover, it is not clear whether it means to require that the invention of Claim 1 further comprises spherical microparticles in the range of 0.1-50 microns in addition to nanoparticles within the described range of 0.01-0.1 micron. Additionally, the range of 0.1-1 micron is not within the range of “microparticle” as defined in Applicant’s specification (p. 4). Examiner considers the limitation to include the interpretation further comprising spherical particles having an average particle size of between about 0.1 microns and about 50 microns.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanda et al. (US 4,923,894) in view of Echigo et al. (US 2013/0183528) and Kritzman et al. (US 2009/0186096) (Kumari S, Pundhir S, Priya P, Jeena G, Punetha A, Chawla K, Jafaree Z, Mondal S and Yadav G (2014) EssOilDB: A database of essential oils reflecting terpene composition and variability in the plant kingdom. Database (DOI: 10.1093/database/bau120), http://www.nipgr.ac.in/Essoildb/)evidence for sources of essential oils is provided as evidence that claimed essential oils are inherent in the recited plant families).
Regarding Claims 1-4, and 8, Kanda et al. (US’894) teach a composition comprising particles within the range of 0.01 to 250 micron, preferably 0.01 to 2 microns (Claim 1, col. 1, lines 64-68); those particles within the range of 0.01-0.1 are considered nanoparticles. The nanoparticles comprise a polymer material with one or more essential oil compounds incorporated therein (Abstract; col. 1, line 64 to col. 2, line 25; col. 5, lines 34-64; col. 10, lines 21-22; col. 12, lines 28-33). The essential oil compounds are organic compounds (e.g. terpenes, including monoterpenes, sesquiterpenes,  linalyl acetate, geraniol, ctronellol, linalool, and ocimene; citronella oil, which includes citronellol, citronellal, geraniol, limonene; rose oil, which includes citronellol, geraniol, nerol, linalool, phenyl ethyl alcohol, farnesol, stearoptene, α-pinene, β-pinene, α-terpinene, limonene, p-cymene, camphene, β-caryophyllene, neral, citronellyl acetate, geranyl acetate, neryl acetate, eugenol, methyl eugenol, rose oxide, α-damascenone, β-damascenone; thymol; etc., whose properties include being liquid at room temperature, soluble in organic solvents, insoluble in water, and can be extracted from plants by steam distillation, dry distillation, or mechanical processing without heating, including isomers thereof and derivatives made by esterification, hydrogenation, or hydration). Even though a recited intended use (“for use as a powder coating”) is not given patentable weight because Claims 1-10 are drawn to a composition, not a process, US’894 also teaches that the resulting nanoparticles can be used as a coating powder (Example 6, col. 10, lines 43-49; Example 10, col. 11, lines 45-46, also indicating that Example 4 involves the production of a coating powder).
US’894 fails to teach the recited circularity. However, Echigo et al. (US‘528) is analogous art, which teaches polymer particles within the size range of tens of nanometers to hundreds of microns [0002, 0177]; those within the range of several tens of nm to 100 nm are considered nanoparticles. Further, US’528 provides evidence that sphericity (like circularity, a measure of how close a particle is to a sphere) is a result-effective variable, known in the art to affect the flowability, sliding ability, and touch of polymer nanoparticles (since the disclosed range includes both nano- and micro-particles) [0142, 0187, 0192]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the nanoparticles of US’894 by increasing their circularity to within the recited range through routine optimization to optimize their properties (e.g. flowability, sliding ability) as evidenced by US’528.
US’894 teaches nanoparticles encapsulating essential oils to function as anti-microbials, for example (col. 5, lines 52-57). The combination of US’894 in view of US’528 fails to teach expressly an amount of essential oil; however, since US’894 also discloses a function for the included essential oil e.g. limonella oil, citronella oil) as antimicrobial agents and insect repellants [0172, 0226], and also teaching a range of between between 1 and 98% [0119]. Moreover, US’096 suggests incorporating an essential oil both in the interior of and on the surface of a microcapsule [0070, 0077]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the composition of the combination of US’894 in view of US’528 by incorporating essential oils within the recited range wt.% through routine optimization to achieve a desired function (e.g. antimicrobial and/ or insect repellency). Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.
Also, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the composition of the combination of US’894 in view of US’528 by incorporating essential oils both within and also on a surface of polymeric particles, because US’096 suggests essential oils both within and on the surface of a microcapsule to provide adequate insect repellant and antimicrobial properties. 
Regarding Claims 5-6, US’894 teaches terpenes, including monoterpenes, sesquiterpenes, diterpenes, lemon oil, including limonene, linalyl acetate, linalool, and ocimene; citronella oil, including citronellol, citronellal, geraniol, limonene; rose oil, including citronellol, geraniol, nerol, linalool, phenyl ethyl alcohol, farnesol, stearoptene, α-pinene, β-pinene, α-terpinene, limonene, p-cymene, camphene, β-caryophyllene, neral, citronellyl acetate, geranyl acetate, neryl acetate, eugenol, methyl eugenol, rose oxide, α-damascenone, β-damascenone; thymol. All of the recited plant families and genera produce at least some of the disclosed essential oils (See, Kumari S, Pundhir S, Priya P, Jeena G, Punetha A, Chawla , http://www.nipgr.ac.in/Essoildb/). Even so, a source of an essential oil is not given patentable weight for a composition including a known essential oil.
Regarding Claim 7, US’894 teaches that the particle size distribution may be regulated by the polymerization method or by mixing particles with different average particle sizes (col. 4, lines 1-4), but fails to teach a specific size distribution. US’528 suggests a nanoparticles with a narrow particle distribution [0001], and a narrow particle distribution would reasonably be expected to provide more uniform properties and more control in an application. It would have been obvious to person of ordinary skill in the art at the time of invention to modify the composition of the combination of references by providing the nanoparticles with the recited size distribution to ensure uniformity in the properties of the nanoparticles and to provide more control over an application.
Regarding Claim 9, US’894 suggests particles within a size range of 0.01 to 250 micron , preferably 0.01 to 2 microns, covering a size-range of both micro- and nano-particles (Claim 1, col. 1, lines 64-68). The combination of prior art used to reject the claimed composition including nanoparticles also applies to the claimed composition including both nanoparticles and microparticles.
Regarding Claim 10, the source of an essential oil in a claimed composition, whether natural or synthetic, is not given significant patentable weight, but it would have been obvious to synthesize an otherwise naturally occurring oil for efficient mass production.
Response to Arguments
Applicant's arguments filed 26 November 2021 with respect to the rejections of Claims 1-10 under 35 USC 103 have been fully considered but they are not persuasive.
In response to Applicant’s argument that the Office Action did not detail steps to optimize an amount of essential oil (Remarks, p. 11, second paragraph through p. 12 and p. 13, second full 
In response to Applicant’s argument that Examiner has not detailed steps to optimize placing essential oils on the surface of a microcapsule (Remarks, p. 12, second through third paragraphs), Examiner does not suggest that incorporating essential oil on a surface is optimization; US’096 suggests essential oil on a surface. Instead, Examiner considers determining an amount or concentration of essential oil to have desired anti-microbial or insect repellent activity to be a matter of routine optimization.
In response to Applicant’s argument that Claim 1 has been amended to remove the term “microparticles” (Remarks, p. 12, last paragraph), a) the term remains in Claim 9 and b) although the US’894 and US’ 528 use the term “microparticles,” it discloses particles within the nanometer range; however, Applicant’s specification provides an explicit definition: “’Microparticle,’ for purposes of the present composition, refers generally to particles that have particle sizes in the range of from about 1 to about 500 microns, for example from about 50 to about 300 microns, from about 70 to about 270 microns, or from about 100 to about 220 microns.” Unlike the prior art, Applicant’s specification does not define “microparticle” to include particles under 1 micron. 
In response to Applicant’s argument that the combination of references fails to teach “by weight” (Remarks, p. 13), since it is obvious to optimize the concentration to achieve a desired activity, it is obvious to optimize whether the concentration is reported by weight, by volume, or other.
Regarding Applicant’s argument concerning the limitation “including isomers thereof and derivatives made by esterification, hydrogenation, or hydration, and wherein the circularity relates to a circumference of a circle, etc.” (Remarks, p. 13), the limitation “isomers thereof and derivatives made by 
 In response to Applicant’s argument that Claim 5 requires “the group consisting of . . . .”, Claim 5 requires “one or more essential oil compounds are extracted from a plant from a family selected from the group consisting of . . . .” (Remarks, p. 15, first paragpraph), because the claims are to a composition, not a process, the claims require only essential oil compounds which could be extracted from a plant from a family selected from the group consisting of recited plants. The composition does not care that the source of a compound which is a component of the composition is any particular plant; it is the composition which is under examination, not the source of components of the composition. Moreover, the claim only requires a plant from the group, not ALL plants from the group.
In response to Applicant’s disagreement concerning a natural or synthetic source of a composition (Remarks, p. 16), no specific arguments are provided. Moreover, the claim is to a composition with its chemical components, not to a source of a chemical component.
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712